--------------------------------------------------------------------------------

Exhibit 10.14




CARRIER GLOBAL CORPORATION
AMENDED AND RESTATED

 SAVINGS RESTORATION PLAN
(Effective March 11, 2020)

 

ARTICLE I – PREAMBLE

 

Section 1.1 – Purpose of the Plan

 

The Carrier Global Corporation Savings Restoration Plan (“SRP” or the “Plan”) is
hereby established effective January 1, 2020 (the “Effective Date”) and later
amended and restated as of March 11, 2020 for the benefit of eligible Carrier
employees seeking additional deferral and matching contribution opportunity for
compensation above the IRS Compensation Limit.

 

Section 1.2 – Spin-off from UTC

 

On November 26, 2018, United Technologies Corporation (“UTC”) announced its
intention to separate into three independent companies, UTC, Carrier Global
Corporation (the “Corporation”) and Otis Worldwide Corporation (“Otis”), through
spin-off transactions expected to be completed by mid-year 2020. The transaction
by which the Corporation ceases to be a Subsidiary of UTC is referred to herein
as the “Spin-off.” In connection with the Spin-off, and pursuant to the terms of
the Employee Matters Agreement to be entered into by and among the Corporation,
UTC, and Carrier (the “Employee Matters Agreement”), the Corporation and the
Plan shall assume all obligations and liabilities of UTC and its Subsidiaries
under the UTC SRP with respect to “Carrier Group Employees” and “Former Carrier
Group Employees” (as such terms are defined in the Employee Matters Agreement,
and collectively referred to as “Carrier Employees”). Any benefits due under the
UTC SRP with respect to Carrier Employees or Beneficiaries of Carrier Employees
will now be the responsibility of the Corporation and this Plan, and any such
benefits accrued but not yet paid under the UTC SRP immediately prior to the
Effective Date, will be administered and paid under the terms of this Plan. All
investment and distribution elections and designations of Beneficiary made under
the UTC SRP by a Carrier Employee or Beneficiary of a Carrier Employee and in
effect immediately prior to the Effective Date will continue to apply and shall
be administered under this Plan, until such election or designation expires or
is otherwise changed or revoked in accordance with the terms of the Plan. All
valid domestic relations orders filed with the UTC SRP as of immediately prior
to the Effective Date with respect to the benefit of a Carrier Employee shall
continue to apply under this Plan to the extent provided under Section 9.2.

--------------------------------------------------------------------------------

ARTICLE II – DEFINITIONS

 

Unless otherwise indicated, capitalized terms herein shall have the same meaning
ascribed under the Qualified Savings Plan.

 


(a) Beneficiary means the person, persons or entity designated on an electronic
or written form by the Participant to receive the value of his or her Plan
Accounts in the event of the Participant’s death in accordance with the terms of
this Plan. If the Participant fails to designate a Beneficiary, or the
Beneficiary (and any contingent Beneficiary) does not survive the Participant,
the value of the Participant’s Plan Accounts will be paid to the Participant’s
estate.

 


(b) Benefit Restoration Contribution means an amount credited on behalf of the
Participant to the DCP that would have been credited to the Participant’s
Carrier Contribution Account under this Plan but for the reduction of such
Participant’s Eligible Compensation due to an elective deferral of compensation
by the Participant under the DCP.

 


(c) Carrier means Carrier Global Corporation.

 


(d) Carrier Company means (i) prior to the Spin-off, UTC or any entity
controlled by or under common control with UTC within the meaning of Section
414(b) or (c) of the Code and (ii) from and after the Spin-off, the Corporation
and any entity controlled by or under common control with the Corporation within
the meaning of Section 414(b) or (c) of the Code (but under both (i) and (ii)
substituting “at least 20 percent” for “at least 80 percent” as the control
threshold used in applying Sections 414(b) and (c)).

 


(e) Carrier Contribution means the amount credited to a Participant’s Carrier
Contribution Account in accordance with the formula set forth in Article V.

 

2

--------------------------------------------------------------------------------

 


(f) Carrier Contribution Account means a Plan account maintained on behalf of a
Participant for the purpose of crediting Carrier Contributions.

 


(g) Code means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto. Reference to any Section of the Internal Revenue Code
shall include any final regulations or other applicable guidance. References to
“Section 409A” shall include Section 409A of the Code and any final regulations
or other applicable guidance issued thereunder by the Internal Revenue Service
from time to time in effect.

 


(h) Committee means the Carrier Employee Benefit Committee, which is responsible
for the administration of the Plan. The Committee may delegate administrative
responsibilities to individuals and entities as it shall determine.

 


(i) Common Stock means the common stock of United Technologies Corporation until
the Spin-off and means the common stock of Carrier Global Corporation from and
after such date.

 


(j) Corporation means Carrier Global Corporation.

 


(k) DCP means the Carrier Global Corporation Deferred Compensation Plan.

 


(l) Default Investment Option means the Investment Fund designated by the Plan
or selected by the Committee on behalf of all Participants at the time they
first become eligible to participate in the Plan. Unless otherwise determined in
the sole discretion of the Committee, the Default Investment Option shall be the
income fund until the date of the Spin-off and thereafter shall be the stable
value fund (or its closest equivalent).

 


(m) Deferred Stock Units means, until the Spin-off, hypothetical shares of UTC
Common Stock, and from and after the Spin-off, hypothetical shares of the
Corporation’s Common Stock.

 


(n) Disability means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration.

 

3

--------------------------------------------------------------------------------

 


(o) Election Form means the enrollment form provided by the Committee to
Participants electronically or in paper form for the purpose of deferring
Eligible Compensation under the Plan. Each Participant’s Election Form must
contain such information as the Committee may require, including: the percentage
of Eligible Compensation to be deferred with respect to the following calendar
year; the percentage allocation among the Investment Funds with respect to the
Participant Contribution Account; and if not previously elected for the Plan
Accounts, the method of distribution.

 


(p) Eligible Compensation means the total compensation paid with respect to a
Plan Year to a Participant meeting the definition of “Compensation” as set forth
in the Qualified Savings Plan, but (a) modified by disregarding the IRS
Compensation Limit in such definition and (b) including a Participant’s
contributions to this Plan.

 


(q) Employee means an employee of the Corporation and its Subsidiaries, but
excluding any employee who is not eligible to participate in the Qualified
Savings Plan and any Represented Employee (as defined in the Qualified Savings
Plan). For the period from January 1, 2020, until the Spin-off date,
“Corporation” as used in this definition shall mean Carrier Global Corporation
and “Employee” shall exclude any employee of UTC and its Subsidiaries and
affiliates who is not deemed to be within the Carrier business unit of UTC.

 


(r) Investment Fund means a hypothetical fund that tracks the value of an
investment option offered under the Qualified Savings Plan or the DCP, as
determined by the Committee. Investment Funds offered under the SRP may be
changed from time to time by the Committee and shall be valued in the manner set
forth in Section 6.3. The value of Participants’ Plan Accounts shall be adjusted
to replicate the performance of the applicable Investment Funds. Amounts
credited to any Investment Fund do not result in the investment in actual assets
corresponding to the Investment Fund.

 


(s) IRS Compensation Limit means the limitation imposed by Section 401(a)(17) of
the Code.

 

4

--------------------------------------------------------------------------------

 


(t) A Participant eligible to contribute under the Plan for a Plan Year means an
eligible Employee: (i) who is a participant in the Qualified Savings Plan; (ii)
whose Eligible Compensation is in excess of the IRS Compensation Limit; (iii)
who elects to defer Eligible Compensation under the Plan; and (iv) who is not an
active participant in the UTC SRP or the Otis Savings Restoration Plan. A
Participant who has previously contributed to the Plan but who ceases to be
eligible under the preceding sentence shall not be eligible to make or receive a
contribution under Article IV or V but shall remain a Participant under the Plan
with respect to his or her Plan Accounts until they are distributed or forfeited
in accordance with the terms of the Plan.

 


(u) Participant Contribution Account means a Plan account maintained on behalf
of a Participant who defers Eligible Compensation under this Plan.

 


(v) Performance-Based Compensation means performance-based compensation as
defined in Treas. Reg. § 1.409A–1(e).

 


(w) Plan means the Carrier Global Corporation Savings Restoration Plan, as
amended from time to time.

 


(x) Plan Accounts means the Participant Contribution Account and the Carrier
Contribution Account maintained on behalf of a Participant.

 


(y) Plan Year means the calendar year.

 


(z) Qualified Saving Plan means the United Technologies Corporation Employee
Savings Plan until the Spin-off date and means the Carrier Retirement Savings
Plan from and after the Spin-off date.

 


(aa) Separation from Service means a Participant’s termination of employment
with all Carrier Companies, other than by reason of death. A Separation from
Service will be deemed to occur when the Participant and the Carrier Company
that employs the Participant reasonably anticipate that the bona fide level of
services the Participant will perform (whether as an Employee or as an
independent contractor) for Carrier Companies will be permanently reduced to a
level that is less than thirty-seven and one-half percent (37.5%) of the average
level of bona fide services the Participant performed during the immediately
preceding 36 months (or the entire period the Participant has provided services
if the Participant has been providing services to the Carrier Companies for less
than 36 months). A Participant shall not be considered to have had a Separation
from Service as a result of a transfer from one Carrier Company to another
Carrier Company. For avoidance of doubt, a transfer of employment from an entity
that constitutes a Carrier Company prior to the Spin-off to an entity that
constitutes a Carrier Company following the Spin-off shall not constitute a
Separation from Service under this Plan or with respect to benefits accrued
under the UTC SRP and transferred to this Plan if such transfer is made in
connection with the Spin-off, but a transfer from a Carrier Company to UTC or
Otis (or one of their affiliates) after the Spin-off (and that otherwise
satisfies the definition of a Separation from Service) shall constitute a
Separation from Service.

 

5

--------------------------------------------------------------------------------

 


(bb) Specified Employee means for the period (1) until the Corporation’s first
specified employee effective date following the Spin-off, those officers and
executives of the Corporation and its Subsidiaries who were identified as a
specified employee of UTC on the “specified employee identification date”
preceding such specified employee effective date (as such terms are defined by
Treas. Reg. § 1.409A-1(i)(3) and (4)); and (2) from and after the Corporation’s
first specified employee effective date following the Spin-off, each of the
fifty (50) highest-paid officers and other executives of the Corporation and its
affiliates (determined for this purpose under Treas. Reg. § 1.409A-1(g)),
effective annually as of April 1st, based on compensation reported in Box 1 of
Form W-2, but including amounts that are excluded from taxable income as a
result of elective deferrals to qualified plans and pre-tax contributions.
Foreign compensation earned by a nonresident alien that is not effectively
connected with the conduct of a trade or business in the United States will not
be used to determine Specified Employees following the Spin-off.

 


(cc) Spin-off has the meaning set forth in Section 1.2.

 

6

--------------------------------------------------------------------------------

 


(dd) Subsidiary means any corporation, partnership, joint venture, limited
company or other entity during any period in which at least a 50% voting or
profits interest is owned, directly or indirectly, by the Corporation or any
successor to the Corporation.

 


(ee) UTC means United Technologies Corporation.

 


(ff) UTC SRP means the United Technologies Corporation Savings Restoration Plan.

 

ARTICLE III – ELIGIBILITY AND PARTICIPATION

 

Section 3.1 – Eligibility

 


(a) Eligibility to Make Employee Contributions. Each Employee who meets the
definition of Participant shall be eligible to make contributions in accordance
with Article IV of the Plan if and to the extent such Employee’s Eligible
Compensation is in excess of the IRS Compensation Limit.

 


(b) Eligibility for Carrier Contributions. Each Employee who is eligible under
Section 3.1(a) above and has completed one year of Continuous Service (as
defined in the Qualified Savings Plan) shall be eligible to receive Carrier
Contributions in accordance with Article V of the Plan.

 

Section 3.2 – Participation

 

With respect to any calendar year for which the Committee offers the opportunity
to defer Eligible Compensation, each eligible Participant may elect to
participate in the Plan by timely filing an Election Form, properly completed in
accordance with Section 4.1. Participation in the Plan is voluntary.

 

ARTICLE IV – PARTICIPANT ELECTIONS AND DESIGNATIONS

 

Section 4.1 – Election

 

An eligible Participant may, on or before the election deadline established by
the Committee, make an electronic or written election on the Election Form to
defer Eligible Compensation.

 

7

--------------------------------------------------------------------------------

Section 4.2 – Election Amount

 

An eligible Participant must designate in the Election Form the percentage of
Eligible Compensation that will be deferred under the Plan, in a whole
percentage between one and six percent.

 

Section 4.3 – Election Date

 


(a) To defer Eligible Compensation under the Plan, an electronic or written
Election Form must be completed and submitted to the Committee within such
period as the Committee may specify. To the extent an election is made to defer
Eligible Compensation that includes an incentive compensation payment that
qualifies as Performance-Based Compensation with respect to services to be
performed in the current calendar year and otherwise payable in the immediately
following calendar year, such election must be submitted to the Committee no
later than the June 30 of the current calendar year, or such earlier date as the
Committee may specify. In all other cases, the deferral election must be
submitted by December 31 preceding the calendar year in which the Eligible
Compensation is earned or such earlier date as the Committee may specify.

 


(b) A deferral election shall be effective only if the individual making the
election is still an eligible Participant at the election deadline. Except as
provided below in Section 4.6 (Change in Distribution Election), the choices
reflected on the Participant’s Election Form shall be irrevocable on the
election deadline. An eligible Employee must timely submit an election by the
election deadline to be eligible to participate in the Plan. Once an election is
made to defer Eligible Compensation, the election will be deemed an evergreen
election and will be applied to future Plan Years, unless the election is
revised or canceled during a subsequent annual enrollment period.

 

Section 4.4 – Distribution Election

 

At the time the Participant first elects to defer Eligible Compensation under
this Plan, the Participant may elect on the Election Form to have the
Participant’s Plan Accounts distributed in a lump sum or in two to fifteen
annual installments. If no distribution election is made with respect to a
Participant’s Plan Accounts, the distribution will be made in a lump sum at the
time set forth in Section 7.1.

8

--------------------------------------------------------------------------------

Section 4.5 – Investment Fund Allocations

 

When completing the Election Form, the Participant must allocate the amount to
be deferred, in whole percentages, among the available Investment Funds. To the
extent that the Participant fails to make an effective allocation among the
available Investment Funds, the deferral shall be allocated entirely to the
Default Investment Option. Participants may change the asset allocation of their
existing Participant Contribution Accounts, and Carrier Contribution Account
balances (effective as of or after the Spin-off), or future deferrals, as
permitted by the Committee. Prior to the date of the Spin-off, Deferred Stock
Units may not be exchanged for any other Investment Funds. From and after the
Spin-off, Deferred Stock Units may be exchanged for other Investment Funds, but
no exchanges may be from other Investment Funds into Deferred Stock Units and no
new allocations may be directed to Deferred Stock Units.

 

Section 4.6 – Change in Distribution Election

 

A Participant may make an irrevocable election to change the time or form of
distribution, either by changing the number of installments (including changing
to or from a lump sum), the commencement date, or both, for his or her Plan
Accounts. A change to the time or form of distribution must meet all of the
following requirements:

 


(a) The new election must be made at least twelve months prior to the earlier of
the date on which payments will commence under the current election and/or the
date of a Separation from Service following attainment of age 50; and the new
election shall be ineffective if the Participant incurs a Separation from
Service within twelve months after the date of the new election;

 


(b) The new election will not take effect until at least twelve months after the
date when the new election is submitted in a manner acceptable to the Committee;
and

 


(c) The new payment commencement date must be at least five years later than the
date on which payments would commence under the current election.

 

A maximum of three change elections are allowed under the Plan.

 

9

--------------------------------------------------------------------------------

Section 4.7 – Designation of Beneficiary

 

Each Participant shall designate a Beneficiary for his or her Plan Accounts on
an electronic or written form provided by the Committee. A Participant may
change such designation on an electronic or written form acceptable to the
Committee, and any change will be effective on the date received by the
Committee. Designations received after the date of the Participant’s death will
not be effective. If a Beneficiary designation is not filed with the Committee
before the Participant’s death, or if the Beneficiary (and any contingent
Beneficiary) does not survive the Participant, the value of the Participant’s
Plan Accounts will be paid to the Participant’s estate. If a Participant
designates the Participant’s spouse as the Participant’s Beneficiary, that
designation shall not be revoked or otherwise altered or affected by any: (a)
change in the marital status of the Participant; (b) agreement between the
Participant and such spouse; or (c) judicial decree (such as a divorce decree)
affecting any rights that the Participant and such spouse might have as a result
of their marriage, separation, or divorce; it being the intent of the Plan that
any change in the designation of a Beneficiary hereunder may be made by the
Participant only in accordance with the procedures set forth in this Section
4.7. In the event of the death of a Participant, distributions shall be made in
accordance with Section 7.6.

 

ARTICLE V – CARRIER CONTRIBUTIONS

 

Section 5.1 – Contribution Amount

 

The Corporation will credit a sixty percent (60%) matching contribution to the
Plan on up to six percent (6%) of each Participant’s Eligible Compensation
deferred under the Plan during the Plan Year. If the matching contribution
formula in the Qualified Savings Plan is amended, the matching contribution
formula under the Plan will mirror such amendment.

 

Section 5.2 – Eligibility for Contribution

 

A Participant shall not receive a Carrier Contribution with respect to any
Participant deferrals that would otherwise have been paid to the Participant
prior to the Participant’s meeting the participation requirements of Section
3.1(b) of the Plan.

 

10

--------------------------------------------------------------------------------

Section 5.3 – Form of Carrier Contribution

 

Except as provided in Section 5.6, any Carrier Contribution made prior to the
date of the Spin-off shall be in the form of Deferred Stock Units. From and
after the date of the Spin-off, the Carrier Contribution will not be in the form
of Deferred Stock Units and instead will be in the form of other Investment
Funds that will be allocated in accordance with the Participant’s investment
allocations as in effect from time to time. Effective as of the Spin-off,
Participants may exchange Deferred Stock Units credited to their Carrier
Contribution Account for other Investment Funds and elect to have future Carrier
Contributions directed to any Investment Fund as provided in Section 4.5.

 

Section 5.4 – Timing of Contribution

 

Allocation of Carrier Contributions and Participant deferrals shall generally be
made to each Participant’s Carrier Contribution Account on or immediately
following each pay period, but no less frequently than once with respect to each
Plan Year. The Corporation may in its sole discretion credit additional amounts
to Participants’ Carrier Contribution Accounts, may specify vesting requirements
applicable to such additional amounts and need not treat all Participants
uniformly.

 

Section 5.5 – Vesting of Contributions

 

A Participant is always 100% vested in his or her Participant Contribution
Account. A Participant shall be vested in the value of his or her Carrier
Contribution Account upon the first to occur of the following: participation in
the Plan for two years (including the UTC SRP prior to the Spin-off); completion
of three years of Continuous Service (as defined in the Qualified Savings Plan),
attainment of age 65; the death or Disability of the Participant while employed
by a Carrier Company; the layoff of a Participant from a Carrier Company due to
lack of work; or the Participant’s entrance into United States military service
before completing two years of Plan participation.

 

Section 5.6 – Benefit Restoration Contribution

 

At the end of each Plan Year, the Committee will determine whether a Participant
is eligible to receive a Benefit Restoration Contribution and will credit any
applicable Benefit Restoration Contribution to the affected Participant’s
account under the DCP in the same manner as provided for Benefit Restoration
Contributions with respect to the Qualified Savings Plan under the terms of the
DCP.

11

--------------------------------------------------------------------------------

 

ARTICLE VI – PLAN ACCOUNTS

 

Section 6.1 – Accounts

 

A Participant Contribution Account and a Carrier Contribution Account will be
established for each Participant.

 


(a) Participant Contribution Accounts. Participant Contribution Accounts shall
be allocated or reallocated among Investment Funds in accordance with the Plan
terms and each Participant’s instructions in the manner set forth in Section
4.5.

 


(b) Carrier Contribution Accounts. Carrier Contribution Accounts shall be
credited with Deferred Stock Units until the date of the Spin-off and thereafter
shall be credited with other available Investment Funds in accordance with a
Participant’s Investment Fund allocations. Carrier Contribution Accounts
denominated in Deferred Stock Units shall be maintained in Deferred Stock Units,
unless allocated or reallocated among Investment Funds in accordance with the
Plan terms and each Participant’s instructions in the manner set forth in
Section 4.5. Carrier Contribution Accounts will be credited daily with
investment earnings and losses, including dividends and capital gains, where
applicable, in accordance with the Plan terms and a Participant’s investment
elections.

 

Section 6.2 – Valuation of Stock Unit Funds

 

Until the Spin-off, deferred compensation allocated to the UTC Stock Unit Fund
will be converted to UTC Deferred Stock Units, including fractional UTC Deferred
Stock Units. Upon the Spin-off, UTC Deferred Stock Units will be converted into
Carrier Deferred Stock Units, including fractional Carrier Deferred Stock Units,
in accordance with the Employee Matters Agreement. A UTC or Carrier Deferred
Stock Unit, as the case may be, shall have a value equal to the closing price of
one share of the underlying Common Stock as reported on the composite tape of
the New York Stock Exchange. The number of Deferred Stock Units will be
calculated by dividing the amount of Eligible Compensation deferred by the
closing price of the applicable Common Stock on the date when the deferred
amount is credited to the Participant’s UTC or Carrier Stock Unit Fund, as
applicable. Deferred Stock Units will be credited with dividend equivalent
payments equal to the declared dividend on the underlying Common Stock (if any).
Such dividend equivalent payments will be converted to additional Deferred Stock
Units and fractional units using the closing price of the underlying Common
Stock as of the date such dividends are credited to the Participant’s UTC stock
unit fund or Carrier stock unit fund.

 

12

--------------------------------------------------------------------------------

 

Section 6.3 – Valuation of Investment Funds

 

Deferred compensation allocated to Investment Funds will be converted to the
applicable Investment Fund units based on the closing share price of that
Investment Fund as of the date the deferred amount is credited to the
Participant’s applicable Investment Fund. The value of the units of an
Investment Fund will fluctuate on each business day based on the performance of
the applicable Investment Fund.

 

Section 6.4 – Allocation to Accounts

 

During the year of deferral, Participant deferred amounts will be allocated to
the Participant’s Contribution Account and Investment Funds as of or as soon as
administratively practicable after the date the deferred amounts would otherwise
have been paid to the Participant. Carrier Contributions will be allocated to
the Participant’s Carrier Contribution Account and Investment Funds on or as
soon as administratively practicable following each pay period, but no less
frequently than once with respect to each Plan Year.

 

Section 6.5 – Reports to Participants

 

The Committee will provide or make available detailed information to
Participants regarding the credited value of Plan Accounts, distribution
elections, Beneficiary designations, and Investment Fund allocations. Such
information may be provided via electronic media as determined by the Committee.
No Carrier Company, no director, officer or employee of a Carrier Company, and
no entity retained by a Carrier Company to provide Plan services shall have any
liability to any Participant or Beneficiary for any failure or delay in
providing such information or for the results of any error (including any
failure to implement any Investment Fund allocation) disclosed in such
information.

 

13

--------------------------------------------------------------------------------

ARTICLE VII – DISTRIBUTION OF ACCOUNTS

 

Section 7.1 – Timing of Plan Distributions

 

Except as provided in Section 4.6 (Change in Distribution Election), Section 7.4
(Separation from Service before Attaining Age Fifty), Section 7.5 (Separation
from Service of Specified Employees), and Section 7.6 (Death), the value of a
Participant’s Plan Accounts will be distributed (or begin to be distributed) to
the Participant in April of the calendar year following the calendar year of the
Participant’s Separation from Service.

 

Section 7.2 – Method of Distribution

 

Except as provided in Section 7.4 (Separation from Service before Attaining Age
Fifty) and Section 7.6 (Death), Plan Accounts will be distributed to the
Participant in a single lump-sum payment, or in a series of annual installment
payments, in accordance with the Participant’s election on file. Annual
installment distributions shall be payable to the Participant beginning as of
the payment commencement date and continuing as of each anniversary of the
payment commencement date thereafter until all installments have been paid. To
determine the amount of each installment, the value of the Participant’s Plan
Accounts on the payment date will be multiplied by a fraction, the numerator of
which is one and the denominator of which is the remaining number of scheduled
installments.

 

Section 7.3 – Form of Distribution

 


(a) Pre-Spin-off. Until the Spin-off, Participant Contribution Account
distributions will be made in cash, and Carrier Contribution Account
distributions will be made in UTC Common Stock (with fractional shares settled
in cash)

 


(b) Post-Spin-off. Effective as of the Spin-off, Participant Contribution
Account distributions and Carrier Contribution Account distributions will be
made in cash.

 

Section 7.4 – Separation from Service before Attaining Age Fifty

 

If a Participant’s Separation from Service occurs before the Participant attains
age fifty (50), the full value of the Participant’s Plan Accounts will be
distributed to the Participant in a lump-sum payment in April of the calendar
year following the calendar year of the Participant’s Separation from Service
(or, if the Participant is a Specified Employee at the time of his or her
Separation from Service, on the date provided in Section 7.5, below, if later)
regardless of the distribution option elected and regardless of any change in
the distribution election.

14

--------------------------------------------------------------------------------

 

Section 7.5 – Separation from Service of Specified Employees

 

Distributions to Specified Employees on account of a Separation from Service
will not be made or commence earlier than the first day of the seventh month
following the date of Separation from Service. All Plan Accounts shall continue
to accrue hypothetical investment gains and losses as provided in Article VI
until the distribution date. In the case of a distribution in installments, the
date of any subsequent installments shall not be affected by the delay of any
installment hereunder.

 

Section 7.6 – Death

 

In the event of the death of a Participant before the Participant’s Plan
Accounts have been fully distributed, the full remaining value of the
Participant’s Plan Accounts will be distributed to the designated Beneficiary or
the Participant’s estate in a lump sum no later than December 31st of the year
immediately following the year in which the death occurred. Upon notification of
death, pending distribution, the value of the Participant’s Plan Accounts will
be allocated to the Default Investment Option.

 

Section 7.7 – Accelerated Distribution in the Case of an Unforeseeable Emergency

 


(a) The Committee may, upon a Participant’s written application, agree to an
accelerated distribution of some or all of the value of a Participant’s Plan
Accounts upon the occurrence of an Unforeseeable Emergency. An “Unforeseeable
Emergency” is a severe financial hardship to the Participant resulting from (1)
an illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary, or the Participant’s dependent (as defined in Section
152 of the Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B));
(2) loss of the Participant’s property due to casualty; or (3) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Whether a Participant is faced with an
unforeseeable emergency permitting a distribution is to be determined based on
the relevant facts and circumstances of each case. Acceleration will not be
granted if the emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not cause severe
financial hardship), or by cessation of deferrals under the Plan.

 

15

--------------------------------------------------------------------------------

 


(b) Distributions on account of an Unforeseeable Emergency shall be limited to
the amount reasonably necessary to satisfy the emergency need. Such amount may
include amounts necessary to pay any federal, state, local, or foreign income
taxes or penalties reasonably anticipated to result from the distribution.

 


(c) The Committee will determine from which Investment Funds hardship
distributions will be made. Any Participant who is an officer or director of the
Corporation within the meaning of Section 16 of the Securities Exchange Act of
1934 is not eligible for distributions on account of Unforeseeable Emergency.

 

Section 7.8 – Disability

 

In the event of the Disability of a Participant that qualifies as a “Separation
from Service” for purposes of Section 409A, the Participant’s Plan Accounts will
be distributed in accordance with the Participant’s elections on file.

 

Section 7.9 – Administrative Adjustments in Payment Date

 

A payment is treated as being made on the date when it is due under the Plan if
the payment is made on the due date specified by the Plan, or on a later date
that is either (a) in the same calendar year (for a payment whose specified due
date is on or before September 30), or (b) by the 15th day of the third calendar
month following the date specified by the Plan (for a payment whose specified
due date is on or after October 1). A payment also is treated as being made on
the date when it is due under the Plan if the payment is made not more than 30
days before the due date specified by the Plan. In no event will a payment to a
Specified Employee on account of a Separation from Service be made or commence
earlier than the first day of the seventh month following the date of Separation
from Service. A Participant may not, directly or indirectly, designate the
taxable year of a payment made in reliance on the administrative rules in this
Section 7.9.

 

16

--------------------------------------------------------------------------------

Section 7.10 – Minimum Balance Payout Provision

 

If a Participant’s Plan Accounts balance under this Plan (and under all other
nonqualified deferred compensation plans of the Corporation that are required to
be aggregated with this Plan under Section 409A), determined at the time of the
Participant’s Separation from Service, is less than the amount set as the limit
on elective deferrals under Section 402(g)(1)(B) of the Code in effect for the
year in which the Participant’s Separation from Service occurs, the Committee
retains discretion to distribute the Participant’s entire Plan Accounts (and the
Participant’s entire interest in any other nonqualified deferred compensation
plan that is required to be aggregated with this Plan) in a lump sum in the
month of April following the Participant’s Separation from Service, even if the
Participant has elected to receive a different form of distribution. Any
exercise of the Committee’s discretion taken pursuant to this Section 7.10 shall
be evidenced in writing, no later than the payment date.

 

ARTICLE VIII – AMENDMENT AND TERMINATION OF PLAN

 

Section 8.1 – Amendment

 

The Corporation may, at any time, amend the Plan in whole or in part, provided
that no amendment may decrease the value of any Plan Accounts as of the date of
such amendment. In the event of any change in law or regulation relating to the
Plan or the tax treatment of Plan Accounts, the Plan shall, without further
action by the Committee, be deemed to be amended to comply with any such change
in law or regulation effective as of the first date necessary to prevent the
taxation, constructive receipt or deemed distribution of Plan Accounts prior to
the date Plan Accounts would be distributed under the provisions of Article VII.
To the extent any rule or procedure adopted by the Committee is inconsistent
with a provision of the Plan that is administrative, technical or ministerial in
nature, the Plan shall be deemed amended to the extent of the inconsistency.

 

Section 8.2 – Plan Suspension and Termination

 


(a) The Committee may, at any time, suspend or terminate the Plan with respect
to new or existing Election Forms if, in its sole judgment, the continuance of
the Plan, the tax, accounting, or other effects thereof, or potential payments
thereunder would not be in the best interest of the Corporation or for any other
reason.

 

17

--------------------------------------------------------------------------------


(b) In the event of the suspension of the Plan, no additional deferrals or
Carrier Contributions shall be made under the Plan. All previous deferrals and
Carrier Contributions shall accumulate and be distributed in accordance with the
otherwise applicable provisions of the Plan and the applicable elections on
file.

 


(c) Upon the termination of the Plan with respect to all Participants, and the
termination of all arrangements sponsored by the Corporation or its affiliates
that would be aggregated with the Plan under Section 409A, the Corporation shall
have the right, in its sole discretion, and notwithstanding any elections made
by the Participant, to pay the Participant’s Plan Accounts in a lump sum, to the
extent permitted under Section 409A. All payments that may be made pursuant to
this Section 8.2(c) shall be made no earlier than the 13th month and no later
than the 24th month after the termination of the Plan. The Corporation may not
accelerate payments pursuant to this Section 8.2(c) if the termination of the
Plan is proximate to a downturn in the Corporation’s financial health within the
meaning of Treas. Reg. § 1.409A-3(j)(4)(ix)(C)(1). If the Corporation exercises
its discretion to accelerate payments under this Section 8.2(c), it shall not
adopt any new arrangement that would have been aggregated with the Plan under
Section 409A within three years following the date of the Plan’s termination.
The Committee may also provide for distribution of Plan Accounts following a
termination of the Plan under any other circumstances permitted by Section 409A.

 

Section 8.3 – No Consent Required

 

The consent of any Participant, Beneficiary, or other person shall not be
required with respect to any amendment, suspension, or termination of the Plan.

 

ARTICLE IX – GENERAL PROVISIONS

 

Section 9.1 – Unsecured General Creditor

 

The Corporation’s obligations under the Plan constitute an unfunded and
unsecured promise to pay money in the future. Participants’ and Beneficiaries’
rights under the Plan are solely those of a general unsecured creditor of the
Corporation. No assets will be placed in trust, set aside or otherwise
segregated to fund or offset liabilities in respect of the Plan or Participants’
Plan Accounts.

 

18

--------------------------------------------------------------------------------

Section 9.2 – Nonassignability

 


(a) Except as provided in subsection (b) or (c) below, no Participant or
Beneficiary or any other person shall have the right to sell, assign, transfer,
pledge, or otherwise encumber any interest in the Plan, and all Plan Accounts
and the rights to all payments are unassignable and non-transferable. Plan
Accounts or payment hereunder, prior to actual payment, will not be subject to
attachment or seizure for the payment of any debts, judgments or other
obligations. Plan Accounts or other Plan benefits? will not be transferred by
operation of law in the event of a Participant’s or any Beneficiary’s bankruptcy
or insolvency.

 


(b) The Plan shall comply with the terms of any valid domestic relations order
submitted to the Committee. Any payment of a Participant’s Plan Accounts to a
party other than the Participant pursuant to the terms of a domestic relations
order shall be charged against and reduce the Participant’s Plan Accounts.
Neither the Plan, the Corporation, the Committee, nor any other party shall be
liable in any manner to any person, including but not limited to any Participant
or Beneficiary, for complying with the terms of a domestic relations order.

 


(c) To the extent that any Participant, Beneficiary or other person receives an
excess or erroneous payment under the Plan, the amount of such excess or
erroneous payment shall be held in a constructive trust for the benefit of the
Corporation and the Plan, and shall be repaid by such person upon demand. The
Committee may reduce any other benefit payable to such person, or may pursue any
remedy available at law or equity to recover the amount of such excess or
erroneous payment or the proceeds thereof. Notwithstanding the foregoing, the
amount payable to a Participant or Beneficiary may be offset by any amount owed
to any Carrier Company to the extent permitted by Section 409A.

 

Section 9.3 – No Contract of Employment

 

Participation in the Plan shall not be construed to constitute a direct or
indirect contract of employment between any Carrier Company and any Participant.
Participants and Beneficiaries will have no rights against any Carrier Company
resulting from participation in the Plan other than as specifically provided
herein. Nothing in the Plan shall be deemed to give a Participant the right to
be retained in the service of any Carrier Company for any length of time or to
interfere with the right of any Carrier Company to terminate a Participant’s
employment.

 

19

--------------------------------------------------------------------------------

 

Section 9.4 – Governing Law

 

The provisions of the Plan will be construed and interpreted according to the
laws of the State of Delaware, to the extent not preempted by federal law.

 

Section 9.5 – Validity

 

If any provision of the Plan is held to be illegal or invalid for any reason,
the remaining provisions of the Plan will be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

 

Section 9.6 – Notice

 

Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if sent by first-class mail to the Carrier Global
Corporation, 13995 Pasteur Boulevard, Palm Beach Gardens, FL 33418, Attn:
Carrier Employee Benefit Committee. Any notice or filing required or permitted
to be given to any Participant or Beneficiary under the Plan shall be sufficient
if provided electronically, hand-delivered, or mailed to the address (or email
address, as the case may be) of the Participant or Beneficiary then listed on
the records of the Corporation. Any such notice will be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark or email system.

 

Section 9.7 – Successors

 

The provisions of the Plan shall bind and inure to the benefit of the
Corporation and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity that by merger,
consolidation, purchase or otherwise acquires all or substantially all of the
business and assets of the Corporation, and successors of any such corporation
or other business entity.

20

--------------------------------------------------------------------------------

Section 9.8 – Incompetence

 

If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a benefit is payable under the Plan is
unable to care for his or her affairs because of illness or accident, any
payment due (unless prior claim therefore shall have been made by a duly
authorized guardian or other legal representative) may be paid, upon appropriate
indemnification of the Committee and the Corporation, to the spouse of the
Participant or other person deemed by the Committee to have incurred expenses
for the benefit of and on behalf of such Participant or Beneficiary. Any such
payment from a Participant’s Plan Accounts shall be a complete discharge of any
liability under the Plan with respect to the amount so paid.

 

Section 9.9 – Section 409A Compliance

 

To the extent that rights or payments under this Plan are subject to Section
409A, the Plan shall be construed and administered in compliance with the
conditions of Section 409A and regulations and other guidance issued pursuant to
Section 409A for deferral of income taxation until the time the compensation is
paid. Any distribution election that would not comply with Section 409A shall
not be effective for purposes of this Plan. To the extent that a provision of
this Plan does not comply with Section 409A, such provision shall be void and
without effect. The Corporation does not warrant that the Plan will comply with
Section 409A with respect to any Participant or with respect to any payment. In
no event shall any Carrier Company; any director, officer, or employee of a
Carrier Company (other than the Participant); or any member of the Committee be
liable for any additional tax, interest, or penalty incurred by a Participant or
Beneficiary as a result of the Plan’s failure to satisfy the requirements of
Section 409A, or as a result of the Plan’s failure to satisfy any other
requirements of applicable tax laws.

 

Section 9.10 – Withholding Taxes

 

The Committee may make any appropriate arrangements to deduct from all
deferrals, contributions, vested Plan Accounts, and distributions under the Plan
any taxes that the Committee reasonably determines to be required by law to be
withheld from such credits and payments.

 

21

--------------------------------------------------------------------------------

ARTICLE X – ADMINISTRATION AND CLAIMS

 

Section 10.1 – Plan Administration

 

The Committee shall be solely responsible for the administration and operation
of the Plan and shall be the administrator for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The Committee
shall have full and exclusive authority and discretion to interpret the
provisions of the Plan and to establish such administrative procedures as it
deems necessary and appropriate to carry out the purposes of the Plan. All
decision and interpretations of the Committee shall be final and binding on all
parties.

 

Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present the request in
writing to the Committee at Carrier Global Corporation, 13995 Pasteur Boulevard,
Palm Beach Gardens FL 33418, Attn: Employee Benefit Committee. The Committee
shall respond in writing as soon as practicable.

 

Section 10.2 – Claim Procedures

 

A Participant or Beneficiary who believes that he or she has been denied a
benefit to which he or she is entitled under the Plan (referred to in this
Section 10.2 as a “Claimant”) may file a written request with the Committee
setting forth the claim. The Committee shall consider and resolve the claim as
set forth below.

 


(a) Upon receipt of a claim, the Committee shall advise the Claimant that a
response will be forthcoming within 90 days. The Committee may, however, extend
the response period for up to an additional 90 days for reasonable cause and
shall notify the Claimant of the reason for the extension and the expected
response date. The Committee shall respond to the claim within the specified
period.

 


(b) If the claim is denied in whole or part, the Committee shall provide the
Claimant with a written decision, using language calculated to be understood by
the Claimant, setting forth: (1) the specific reason or reasons for such denial;
(2) the specific reference to relevant provisions of this Plan on which such
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary; (4) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
(5) the time limits for requesting a review of the claim; and (6) the Claimant’s
right to bring an action for benefits under Section 502(a) of ERISA.

 

22

--------------------------------------------------------------------------------

 


(c) Within 60 days after the Claimant’s receipt of the written decision denying
the claim in whole or in part, the Claimant may request in writing that the
Committee review the determination. The Claimant or his or her duly authorized
representative may, but need not, review the relevant documents and submit
issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred from challenging the determination.

 


(d) Within 60 days after the Committee receives a request for review, it will
review the initial determination. If special circumstances require that the
60-day time period be extended, the Committee will so notify the Claimant and
will render the decision as soon as possible, but no later than 120 days after
receipt of the request for review.

 


(e) All decisions on review shall be final and binding with respect to all
concerned parties. The decision on review shall set forth, in a manner
calculated to be understood by the Claimant: (1) the specific reasons for the
decision, including references to the relevant Plan provisions upon which the
decision is based; (2) the Claimant’s right to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to his or her benefits; and (3) the Claimant’s right to
bring an action for benefits under Section 502(a) of ERISA.

 

CERTAIN REGULATORY MATTERS

 

The Plan is subject to ERISA. However, because the Plan is an unfunded plan
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
the Plan is exempt from most of ERISA’s requirements. Although the Plan is
subject to Part 1 (Reporting and Disclosure) and Part 5 (Administration and
Enforcement) of Title I, Subtitle B of ERISA, the Department of Labor has issued
a regulation that exempts the Plan from most of ERISA’s reporting and disclosure
requirements.

23

--------------------------------------------------------------------------------

TO WHOM SHOULD QUESTIONS CONCERNING THE PLAN BE DIRECTED?

 

All questions concerning the operation of the Plan (including information
concerning the administrators of the Plan) should be directed to:

 

Carrier Global Corporation

13995 Pasteur Boulevard

Palm Beach Gardens, FL 33418

Attn: Employee Benefit Committee

Telephone: 561-365-2000







 24

--------------------------------------------------------------------------------

  